Citation Nr: 0623660	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-43 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition claimed as strain and herniated nucleus pulposus, 
and if so, whether the claim to reopen should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1948 through 
July 1968.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the veteran initially requested a 
hearing in his appeal but withdrew his request prior to his 
hearing date.


FINDINGS OF FACT

1.  An unappealed rating decision in March 1996 denied 
service connection for a low back disability.

2.  Evidence received since the March 1996 rating decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's low back condition claimed as strain and 
herniated nucleus pulposus was incurred during and was the 
result of active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for a back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  A low back condition claimed as strain and herniated 
nucleus pulposus, was incurred in and was the result of 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506)

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

History and Analysis

The Claim to Reopen:

By a rating decision of March 1996, the RO denied the 
veteran's claim for entitlement to service connection for a 
low back disability.  The veteran did not appeal this 
decision.  Therefore, the March 1996 decision is a final 
decision.  38 U.S.C.A. § 7105.

The evidence of record at the time of the March 1996 final 
decision included the veteran's service medical records, the 
medical records supporting the veteran's grant of social 
security disability, records from United States Naval 
Department from the veteran's time of civil service, and a VA 
examination conducted in December 1995.  

In October 2002, the veteran submitted a request to reopen 
his claim for entitlement to service connection for a low 
back condition.  The evidence submitted subsequent to the 
March 1996 final decision includes a VA examination of the 
lower back in January 2003, and a VA examination in July 2005 
discussing the veteran's back disability.  The January 2003 
VA examination provides an opinion as to whether the current 
low back disability was related to or incurred during 
service.

The evidence of record prior to March 1996 did not include a 
VA examination in which the examiner provided an opinion as 
to whether or not the veteran's current injury was incurred 
in or related to any incidence of service.  The newly 
submitted evidence includes an opinion by a VA examiner that 
the veteran's current back disability initially occurred 
during the veteran's active service.  This opinion was not 
available to the RO prior to their March 1996 final decision 
in which the RO cited failure to show incurrence of a 
permanent back condition during service.  Accordingly, the 
Board finds that new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
a low back disability.  38 C.F.R. § 3.156(a).

De Novo Review:

The veteran contends that his low back disability was 
incurred in, or was the result of his active duty.

Review of the veteran's service medical records are silent as 
to any complaints of, or treatment for, a back injury or back 
pain from the time the veteran entered into service until 
October 1963.  In October 1963, the veteran was diagnosed 
with, and treated for, a herniated nucleus pulposus.  From 
1963 until his retirement in 1968, service medical records 
reveal complaints of, and treatment for, recurrent back pain.  
See Service medical records, 1965 through 1967.  Upon 
retirement in 1968, the veteran noted intermittent, but 
recurrent back pain in his report of medical history.  
Further, while the veteran's physical examination upon 
retirement noted a normal spine, the physician made note of 
the veteran's October 1963 back injury.  The physician stated 
that the injury was treated on an outpatient basis with bed 
rest and muscle relaxants, but that the veteran did report 
occasional pain subsequent to his injury.  The examining 
physician made further reference to an attached consultation 
report.  The consultation report noted multiple episodes of 
low back pain, all occurring in the mid to low back area at 
the level of the LS junction with no radiation, except down 
the back of the leg to the knee.  The consultation report 
further noted a diagnosis of recurrent episodes of low back 
strain aggravated by obesity and moderate strains.  

The record also reveals in 1975, while working for the U.S. 
Civil Service Commission, the veteran experienced low back 
pain that ultimately disqualified him from working as a 
civilian marine aboard ships with the Civil Service 
Commission.  See Physician's statement for employee 
disability retirement purposes, dated January 1976.  The 
physician noted that the veteran was unable to ascend or 
descend ladders aboard the ship, and was unable to stand 
watch for prolonged amounts of time on the ship deck due to 
his pain.  An examination report dated April 1976 revealed a 
history of recurrent complaints for low back pain with 
symptoms consistent with discogenic disease. 

A physical examination conducted by the Department of Social 
Service in relation to the veteran's application for Social 
Security disability indicated severe back pain in 1963 while 
in service, with recurrence of back pain in 1976, for which 
the veteran was discharged from the civil service.  The 
report further notes a diagnosis of degenerative arthritis 
and osteoporosis of the lumbar spine.  

The veteran was afforded VA examinations in December 1995, 
January 2003, and July 2005.  The December 1995 examination 
noted a current diagnosis of chronic lumbar syndrome with 
probable degenerative disc disease.  However, the examiner 
did not provide an opinion as to whether it was at least as 
likely as not that the veteran's back disability was related 
to service.  

In the January 2003 VA examination, the examiner diagnosed 
the veteran with chronic low back pain, currently with 
radiologic evidence of degenerative disc disease and 
degenerative joint disease of the lumbar spine.  The examiner 
also noted that the veteran's current disability and pain had 
initially occurred while the veteran was on active duty.

The July 2005 VA examination reveals severe kyphosis of the 
spine and notes that the veteran was put on social security 
disability for the degenerative changes in his lumbar spine.

The Board finds that the evidence of record supports a 
conclusion that it is at least as likely as not that the 
veteran's low back condition is related to his active 
service.  The veteran's service medical records contain a 
diagnosis of, and treatment for, recurrent back pain.  
Current medical records, including all three VA examinations, 
reveal a current back disability.  Moreover, the January 2003 
VA examination attributes the veteran's current back 
disability to his back condition during service.  As there is 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, service connection for a low back 
condition is warranted.  


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for a low back 
condition, claimed as strain and herniated nucleus pulposus 
is granted.

Service connection for a low back condition, claimed as 
strain and herniated nucleus pulposus is granted.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


